FILED
                     UNITED STATES COURT OF APPEALS                          JUL 19 2013

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 11-10483

              Plaintiff - Appellee,               D.C. No. 4:11-cr-01229-DCB-
                                                  JCG-1
  v.                                              District of Arizona,
                                                  Tucson
DANILO BANOS-MEJIA,

              Defendant - Appellant.              ORDER


Before: NOONAN, FISHER, and NGUYEN, Circuit Judges.

       The panel sua sponte withdraws the memorandum disposition filed on April

16, 2013.

       Appellant’s petition for rehearing en banc is denied as moot.

       The parties are ordered to submit supplemental briefing addressing whether

the generic federal definition of statutory rape includes a four-year-age-difference

element. See United States v. Zamorano-Ponce, 699 F.3d 1117, 1119 (9th Cir.

2012) (“The generic federal definition may also include a four-year-age-difference

element.”). These supplemental briefs shall be no longer than ten pages and shall

be submitted no later than 14 days after the entry of this order.